DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the filing date of 12/23/2019.
Claims 1-24 are pending and have been considered below.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2020 is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claims 1, 2, 4, 5, 13, 14, 16 and 17 in this application that use the word “means” or the generic placeholder (“phase tracker”, “cost predictor”, “tree constructor”, “transformation cost calculator”, “branch selector”, “annotation identifier”, “instruction executor” and “data structure recommender”) are presumed to invoke 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claims in this application that do not use the word “means” or generic placeholder are presumed not to invoke 35 U.S.C. 112(f), except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 10, 13, 16, 19 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,751,622 to Puri.

Per claims 1, 7, 13 and 19, Puri teaches an apparatus for selecting sequences of data structures, the apparatus comprising:
a phase tracker to identify phases of execution of a target program, the phases including a first phase and a second phase (see at least col.9, lines 25-55 “…data structures of heterogeneous types are often related to one another.  For example, one cannot perform a disassembly job before the item to be disassembled has been received.  In this case, for example, the purchase order referencing the item to be received is of a different data type than the sequence of operations defining the disassembly job…the execution of the application operating upon the data referenced by the nodes 110, 120, 122, 130, 132, 134 and 136 of the hierarchy 100 may be constrained by the dependency information included in each node, within the DEPENDENT field shown in FIG. 2, for example.  In this manner, an application operating on the data structure referenced by a node having a CHILD dependency attribute may be configured to suspend its execution until whatever condition imposed by the node's child is satisfied…”);
a cost predictor to estimate interaction costs of interacting with respective types of data structures within the first phase and the second phase (see at least col.11, lines 22-23 “…each data structure pointed to by each node contributing the cost or costs associated with a single node…”);
a tree constructor to construct a tree corresponding to a first data structure type, the tree including a first node in the first phase, a second node in the second phase, and an edge connecting the first node and the second node, the second node representing a second data structure type different from the first data structure type (see at least FIG. 1; see also at least col.7, lines 5-17 “…The hierarchy 100 of FIG. 1 is generic as to the type of data structures referenced by its constituent nodes.  Therefore, it is necessary to indicate, in each node, the type of data structure referenced by that node.  The NODE_TYPE field discharges this function, by designating the type of data structure referenced by the node.  For example, the NODE_TYPE may be of type "Job" for a multi-operation job, or may be of type "Purchase Order", for purchase order…”);
allow the costs to be aggregated and presented as the total or partial (depending upon the nodes traversed) cost of constructing an item.  To do this, the costing application may traverse the hierarchy 100 and access, for example, the labor and materials costing information stored in the data structure pointed to by the traversed constituent nodes 110, 120, 122, 130, 132, 134 and 136.  Costs may be aggregated as the hierarchy structure 100 is traversed, each data structure pointed to by each node contributing the cost…”); and
a branch selector to select a sequence of data structures including the first data structure type and the second data structure type based on the combined interaction costs and transformation costs (see at least col.11, lines 30-34 “…Indeed, the costs are rolled up merely by climbing the tree following the parent-child relationships, from child to parent, until the selected higher-level node is reached…”).

Per claims 4, 10, 16 and 22, Puri further teaches
including an instruction executor to execute the target program using a placeholder data structure (see at least col.9, lines 46-55 “…a receiving application operating on a data structure pointed to by a child node has been executed…”).

Per claim 6, 12, 18 and 24, Puri further teaches
a computer-implemented method of managing hierarchically related and heterogeneous data structures…”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 9, 14, 15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,751,622 to Puri in view of U.S. Pub. No. 20170357486 to DeLuca.

Per claims 2, 8, 14 and 20, Puri does not explicitly teach
including an annotation identifier to inspect annotated instructions corresponding to the target program, the inspection of the annotated instructions to enable the phase tracker to identify the first phase and the second phase.  

	However, DeLuca teaches an analogous art relates to annotating source code, comprising:
identifying annotated computer source code from a user of the integrated development environment, where the annotated computer source code comprises embedded social-code annotations that identify information to facilitate solving a software-development problem of the annotated computer source code…”). 
	Therefore, it would have been obvious for a person of an ordinary skill in the art as of the effective filing date of the claimed invention to modify the teaching of Puri to incorporate the teaching of DeLuca to annotate the source code of the application.  The modification would have been obvious because one would have been motivated to annotate source code in order to facilitate solving software development problems of the annotated source code.

Per claims 3, 9, 15 and 21, DeLuca further teaches
wherein the annotated instructions represent source code (see at least paragraph [0117] “…annotated computer source code…”).  


Claims 5, 11, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,751,622 to Puri in view of U.S. Pub. No. 20190340288 to Bastian.

Per claims 5, 11, 17 and 23, Puri does not explicitly teach
including a data structure recommender to provide a recommendation of the sequence of data structures.  

	Bastian teaches an analogous art relates to data structures, comprising:
including a data structure recommender to provide a recommendation of the sequence of data structures (see at least paragraph [0030] “…Data structure manager then determines a set of candidate types of data structures from the available data structure type definitions based on the statistics data for the set of spatial data…”).
	Therefore, it would have been obvious for a person of an ordinary skill in the art as of the effective filing date of the claimed invention to modify the teaching of Puri to incorporate the teaching of Bastian to determine a set of candidate data structures to be used.  One would have been motivated to provide a set of candidate data structures in order to optimize the costs of using the data structures.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,620,866 teaches partitioning a graph representation of relationships between data structures representing resources of a computing resource service provider.
U.S. Pub. No. 20030177197 teaches different types of data structures.
U.S. Pub. No. 20110128960 teaches different types of data structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191